Title: To James Madison from Turell Tufts, 29 September 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


29 September 1804, Surinam. “Herewith I inclose the proclamation of His Excelly the Govr. regulating the Neutral Trade with this Colony [not found]. You will observe that the list of articles admissible, excludes Beef, Pork, Candles, Soap—Whale Oil, which by the Colonists are considered as articles of the first necessity next to those contained in the list. The reason of the exclusion of those articles is—the great quantities on hand rotting & wasting in the Stores, and the consequent clamor of British Merchants who possess them, who are in daily expectation of receivg. large supplies from Home. Neutrals are also limitted to the taking away of Melasses & Rum. Of this last article not a sufficiency is made for the consumption of the Colony. This regulation is therefore only to copy similar proclamations in the Islands. Yet—it may be considered as an inducement for the Sugar Planters to distill the Melasses which they now sell for exportation. But, I believe the most powerful reason for this regulation, is, to increase the demand for Bills on Government, which the Commissaries, paymasters, & Officers of Ordnance are authorised to Draw.
“Such has been the operation of the Policy—since the surrender of the Colony—now fully made manifest in the Proclamation, that, at this moment—there is only five Amer. Vessels in Port, and I believe not one of other Neutrals. Altho’ there is a Salvo in the proclamation—‘in Case of Emergency’ I am convinced the Spirit of it will be strictly followed, and that the urgency must be real before the Govr. will be induced to deviate from it.”
